Citation Nr: 0821365	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-14 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
sinusitis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right elbow 
disability.

4.  Entitlement to service connection for a right wrist 
disability.

5.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION


The veteran served on active duty from February 1982 to 
February 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

An October 2005 rating decision denied the veteran's claim 
for an increased disability rating for her sinusitis, and in 
fact, decreased the veteran's disability evaluation to 
noncompensable, effective September 12, 2005.  Nonetheless, a 
subsequent, March 2006 rating decision confirmed and 
continued the 10 percent disability rating.  

A March 2006 rating decision denied the veteran's claims of 
entitlement to service connection for a neck disability, a 
right elbow disability, a right wrist disability, and a right 
ankle disability.




FINDINGS OF FACT

1.  The veteran's sinusitis is manifested by complaints of 
nasal discharge with exudates, tenderness of the maxillary 
sinus, and fifty percent right nasal obstruction, without 
demonstration of incapacitating episodes requiring antibiotic 
treatment. 

2.  There is no competent medical nexus evidence of record 
indicating the veteran's neck disability is causally or 
etiologically related to her service in the military.

3.  There has been no demonstration, by competent medical 
evidence of record, that the veteran has a right elbow 
disability, which is causally or etiologically related to her 
service in the military.

4.   There has been no demonstration, by competent medical 
evidence of record, that the veteran has a right wrist 
disability, which is causally or etiologically related to her 
service in the military.

5.  There is no competent medical nexus evidence of record 
indicating that the veteran's right ankle disability is 
causally or etiologically related to her service in the 
military.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for sinusitis has not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.97, Diagnostic Code 6513 (2007).

2.  A neck disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

3.  A right elbow disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

4.  A right wrist disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

5.  A right ankle disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
August 2005 and February 2006 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
her claims for service connection and her claim for an 
increased disability rating.  These letters also informed her 
of her and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in her possession pertaining to her claims. 

In addition, April 2006 and December 2007 letters from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claims, no disability 
ratings or effective dates will be assigned.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic code and other applicable information for the 
veteran's increased rating claim for sinusitis.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal 
Circuit stated that all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication.  To do this, the VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating 
that any defect was cured by actual knowledge on the part of 
the claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.  There must be a 
demonstration that there was no prejudicial error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially 
fair.").  See also Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by a service 
organization in this case.  Further, an SOC issued in March 
2006, and a supplemental SOC (SSOC) issued in July 2007, 
under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic code 
(38 C.F.R. § 4.97, Diagnostic Code 6513) for rating 
sinusitis, and included a description of the rating formulas 
for all possible schedular ratings under this diagnostic 
code.  The appellant was, thus, informed of what was needed 
not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the current 
evaluation assigned by the RO.  Also, the claimant 
demonstrated that there was actual knowledge of what was 
needed to establish her claims in statements by her and her 
representative.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) ; see also Short Bear v. Nicholson, 19 Vet. App. 
341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
in October 2005 and March 2006 were decided after the 
issuance of an initial, appropriate VCAA notice.  Although 
the notice requirements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examinations.  Additionally, the claims 
file contains the veteran's own statements in support of her 
claims, including a transcript of the veteran's testimony at 
a hearing before a Decision Review Officer (DRO) of the RO.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  In this case, the 
increased rating claim was received in July 2005.  As such, 
the rating period for consideration on appeal is from July 
2004.  38 C.F.R. § 3.400 (2007).

Analysis

The veteran's sinusitis is assigned a 10 percent disability 
evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6513.  Under this Diagnostic Code, a 10 percent disability 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (four to 
six weeks) antibiotic treatment, or three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2007).

An "incapacitating episode" of sinusitis means one that 
requires bed rest and treatment by a physician.  See 38 
C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2007).  

Upon reviewing the rating criteria in relation to the 
evidence for consideration with regard to the veteran's 
sinusitis, the Board finds that the veteran's disability 
picture is most consistent with the current 10 percent 
disability evaluation, and that an increased disability 
evaluation is not warranted.  The objective clinical evidence 
of record does not show that the veteran experiences three or 
more incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment or more than six non-
incapacitating sinusitis episodes, with headaches and pain, 
and purulent discharge or crusting.  In this regard, the 
Board observes that the medical evidence does not show that 
any of the veteran's sinusitis episodes have required 
antibiotic treatment three or more times per year, nor is 
there medical evidence of incapacitating episodes, purulent 
discharge, or crusting.  The veteran reported at her 
September 2005 VA examination that she treats her sinus 
symptoms with over-the-counter medication and that she did 
not have any infections in the previous year that required 
antibiotic treatment.  Furthermore, with respect to the 
criteria requiring more than six non-incapacitating episodes 
of sinusitis, the 30 percent rating under the revised 
criteria requires not only headaches, but also pain and 
purulent discharge or crusting.  While the Board acknowledges 
that the veteran testified at her hearing before the RO that 
she experiences headaches and that medical evidence indicates 
that the veteran has maxillary tenderness, the veteran's VA 
examination and treatment records were consistently negative 
for purulent discharge and crusting.  In view of the 
foregoing, and with resolution of doubt in the veteran's 
favor, the Board finds that the veteran's symptomatology most 
closely fits within the criteria for a 10 percent disability 
evaluation.

The Board has also considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
objective showing by the veteran that her chronic sinusitis 
has caused marked interference with her employment (meaning 
above and beyond that contemplated by her 10 percent 
schedular rating) or have necessitated frequent periods of 
hospitalization.  At the veteran's September 2005 VA 
examination, she denied a history of hospitalization or 
surgical treatment for her sinuses.  As such, the Board finds 
that this case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a neck disability, a 
right elbow disability, a right wrist disability, and a right 
ankle disability, so these claims must be denied.  38 C.F.R. 
§ 3.102.  

The Board observes that the veteran declined a separation 
examination upon her discharge from military service.  
Nonetheless, the Board points out that the veteran's service 
medical records do not show that the veteran complained of, 
or was treated for, a neck disability, right elbow 
disability, or right wrist disability during her military 
service.  The Board  acknowledges that the veteran's service 
medical records show that the veteran was treated for 
complaints of right ankle pain in July 1982 and September 
1982, and that she was diagnosed with right ankle strain at 
those times.   However, these instances have not been shown 
to have been other than acute and resolved with medical 
treatment.   See 38 C.F.R. § 3.303(b) (isolated findings in 
service are insufficient to establish chronicity).  
Furthermore, the Board notes that it appears that the veteran 
did not make any related complaints at the time she declined 
a separation examination.  This is probatively significant 
and given a lot of weight and credibility because this was at 
a time contemporaneous to the alleged incidents in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if she indeed had any problems at 
or immediately following her discharge from service, as she 
is now alleging, then she would have at least mentioned this 
during prior to her separation or requested that she be 
provided with a separation examination.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
the absence of demonstration of continuity of symptomatology, 
the initial demonstration of the disabilities at issue, 
decades after service, is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).   

More significantly, there is no competent clinical evidence 
that relates her claimed  neck disability, right elbow 
disability, right wrist disability, and right ankle 
disability to her service.  See  Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  In particular, the Board 
notes none of the veteran's treating providers found that the 
veteran's various claimed disabilities were related to her 
military service.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

In fact, there is no medical evidence of record that the 
veteran has a current diagnosis of a neck disability, a right 
elbow disability, or a right wrist disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  Similarly, the Board acknowledges that the 
veteran was treated in November 2005 for neck pain and in 
February 2006 for right ankle pain, but points out that 
physical examinations in both instances were negative for 
evidence of an objective pathology for her complaints.  
Regardless, the veteran's pain is insufficient cause to grant 
service connection, because "pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).   And, while the May 2006 
VA examiner found that the veteran had minimal degenerative 
changes of the right ankle, the VA examiner concluded that 
the lack of continuity between her discharge from service and 
her right ankle complaints indicated that her right ankle was 
not likely related to her military service, and was more 
likely age-related.  See also Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").   

Therefore, the only evidence portending that the veteran has 
a neck disability, right elbow disability, right wrist 
disability, and right ankle disability related to her 
service, comes from her personally.  As a layperson, the 
veteran simply does not have the necessary medical training 
and/or expertise to diagnose or determine the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, her allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against her 
claims, in turn, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for an disability rating in excess of 10 percent 
for sinusitis is denied.

Service connection for a neck disability is denied.

Entitlement to service connection for a right elbow 
disability is denied.

The claim of entitlement to service connection for a right 
wrist disability is denied.

Entitlement to service connection for a right ankle 
disability is also denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


